AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________   of Connecticut
                                                                        of __________


                       Mia Castro, et al                           )
                             Plaintiff                             )
                                v.                                 )      Case No.   3:20-cv-00330-JBA
                    Yale University, et al                         )
                            Defendant                              )

                                                      APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

          Defendant, Manuel Lopes Fontes                                                                                       .


Date:          03/13/2020                                                                  /s/ Robert B. Mitchell
                                                                                             Attorney’s signature


                                                                                        Robert B. Mitchell (ct02662)
                                                                                         Printed name and bar number


                                                                                       Mitchell & Sheahan, P.C.
                                                                                     999 Oronoque Lane, Suite 203
                                                                                          Stratford, CT 06614
                                                                                                   Address

                                                                                 rbmitchell@mitchellandsheahan.com
                                                                                               E-mail address

                                                                                              (203) 873-0240
                                                                                              Telephone number

                                                                                              (203) 873-0235
                                                                                                FAX number


            Print                        Save As...                                                                    Reset
                                       CERTIFICATION

          I hereby certify that this date, a copy of the foregoing was filed electronically and

served by mail on anyone unable to accept electronic filing. Notice of this filing will be

served by e-mail to all parties by operation of the court’s electronic filing system or by

mail to anyone unable to accept electronic filing as indicated on the Notice of Electronic

Filing.




                                      By:    /s/ Robert B. Mitchell
                                             Robert B. Mitchell
                                             Mitchell & Sheahan, P.C.
                                             999 Oronoque Lane, Suite 203
                                             Stratford, CT 06614
                                             203-873-0240
                                             203-873-0235 (fax)
                                             rbmitchell@mitchellandsheahan.com




                                                1
